office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 adubert postn-136051-18 uilc date date to william g bissell office_of_chief_counsel large business international from peter e ford senior counsel branch income_tax accounting third party communication date of communication month dd yyyy subject automatic consent request from an impermissible method under revproc_2018_60 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue under revproc_2018_60 2018_51_irb_1045 may an accrual_method taxpayer that recognizes an item_of_income on an impermissible method_of_accounting ie one that does not comply with the all_events_test of sec_451 of the internal_revenue_code code obtain automatic consent of the commissioner to change its method_of_accounting to comply with sec_451 conclusion yes an accrual_method taxpayer whose present method_of_accounting for an item_of_gross_income is impermissible under sec_451 is eligible to use revproc_2018_60 to obtain automatic consent of the commissioner to change its method_of_accounting to comply with sec_451 if the taxpayer otherwise satisfies the terms and conditions set forth in that revenue_procedure facts taxpayer is an accrual_method taxpayer with an applicable_financial_statement that files its tax_return on a calendar_year basis taxpayer proposes to adopt a method under postn-136051-18 revproc_2018_60 to comply with sec_451 as amended by section of the tax cuts and jobs_act pub_l_no date tcja taxpayer’s present method_of_accounting is an impermissible method that does not comply with either the all_events_test of sec_451 as amended by the tcja or with sec_451 prior to being amended by the tcja law and analysis section of the tcja amended sec_451 which relates to the timing of income_recognition for taxable years beginning after date sec_451 as amended provides that the all_events_test with respect to any item_of_gross_income or portion thereof shall not be treated as met any later than when such item or portion thereof is taken into account as revenue in an applicable_financial_statement of the taxpayer or such other financial statement as the secretary may specify collectively an afs sec_451 as amended provides that the all_events_test is met with respect to any item_of_gross_income if all the events have occurred which fix the right to receive such income and the amount of such income can be determined with reasonable accuracy sec_446 generally provides that a taxpayer who changes its method_of_accounting on the basis of which it regularly computes income in keeping its books shall before computing taxable_income under the new method secure the consent of the secretary see sec_1_446-1 revproc_2015_13 2015_5_irb_419 as clarified and modified by revproc_2015_33 2015_24_irb_1067 and as modified by revproc_2016_1 2016_1_irb_1 and revproc_2017_59 2017_48_irb_543 provides the general procedures under sec_446 and sec_1_446-1 by which a taxpayer may obtain automatic consent of the commissioner to change a method_of_accounting described in the list of automatic changes revproc_2018_31 2018_22_irb_637 contains the current list of automatic changes sec_3 of revproc_2018_60 modifies revproc_2018_31 to provide automatic method change consent to comply with sec_451 and sec_451 here an accrual_method taxpayer with an afs seeks to rely on revproc_2018_60 to obtain the taxpayer is not seeking consent to adopt a method pursuant to revproc_2018_29 2018_22_irb_634 as modified by revproc_2018_49 2018_41_irb_548 sec_451 as amended generally provides that sec_451 does not apply to a taxpayer which does not have an afs a method change request under sec_451 is not at issue in this request for advice revproc_2018_60 also permits certain taxpayers to make a change in method_of_accounting using a streamlined method change procedure if the change results in a zero sec_481 adjustment or if the taxpayer requesting the change is a small_business taxpayer postn-136051-18 automatic consent of the commissioner to change from an impermissible method to a permissible method in compliance with sec_451 sec_3 of revproc_2018_60 modifies the current list of automatic changes in rev_proc and added a new section section of revproc_2018_31 provides that the revenue_procedure applies to a taxpayer that wants to change to a method_of_accounting that treats an item_of_gross_income or portion thereof as meeting the all_events_test no later than when such item or portion thereof is taken into account as revenue in its afs under sec_451 similarly section of revproc_2018_31 provides that the revenue_procedure applies to an accrual_method taxpayer with an afs that wants to change its method_of_accounting for the recognition of income to a method_of_accounting that complies with sec_451 revproc_2018_60 provides automatic consent for method changes to comply with sec_451 as amended by the tcja the operative rule set forth in sec_451 includes the requirements of the all_events_test under sec_451 thus to satisfy sec_451 a taxpayer must also comply with the all_events_test as defined in sec_451 accordingly a taxpayer that complies with all the terms and conditions set forth in revproc_2018_60 may obtain automatic consent of the commissioner to change from a method that is impermissible under sec_451 to a permissible method that complies with sec_451 as amended by tcja case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
